The claimant in this case, Julius C. Skoog, held the position of clerk in the Insurance Department of the State of Illinois for some years prior to July 1, 1911, and until on or about the 6th day of March, A. D. 1915; he continued to hold his above position, and was a member of the classified State Civil Service of the State of Illinois, by; virtue of an Act of the Legislature approved June 10, 1911, and in force July 1, 1911. The evidence in this ease shows that claimant' was discharged on the 6th day of March, 191.5, from the said position by the State Civil Service Commission without any charges having been preferred against him, and without any hearing having been given him, except that he ivas required to take an efficiency test and that he failed to receive the necessary grade. The evidence further shows that on the 1st day of April, 1915, he was reinstated by the said State Civil Service Commission to said position above mentioned, and that while employed he received and was paid by the State of Illinois the sum of $125.00 per month. He now presents his claim to this Court for the sum of $97.20, being the balance of his salary during the month of March 19,15„ oil the ground that he was unlawfully discharged by the State Civil Service Commission. The State does not contend that claimant is not entitled to the balance of his salary, as stated in his claim, on the ground that he was unlawfully discharged. We therefore make an award to claimant in the sum of ninety-seven and 20/100 ($97.20) dollars.